FILED
                           NOT FOR PUBLICATION                                   JAN 07 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-16786

              Plaintiff - Appellee,              D.C. Nos.    2:11-cv-03206-JAM-
                                                 GGH
  v.                                                          2:97-cr-00591-JAM-
                                                 GGH-1
LUCIANO RAMIREZ-SALAZAR,

              Defendant - Appellant.             MEMORANDUM*


                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                    Argued and Submitted November 18, 2014
                            San Francisco, California

Before: GOULD and WATFORD, Circuit Judges, and MARTINEZ, District
Judge.**

       The district court dismissed Luciano Ramirez-Salazar’s most recent 28

U.S.C. § 2255 motion as second or successive. Ramirez-Salazar concedes that his

motion contains at most one claim that is not so barred—a claim of ineffective

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ricardo S. Martinez, District Judge for the U.S.
District Court for the Western District of Washington, sitting by designation.
                                                                        Page 2 of 2
assistance of counsel during his 18 U.S.C. § 3582(c)(2) sentence reduction

proceeding.

      We need not decide whether that claim is also second or successive, because

the claim is without merit in any event. Ramirez-Salazar did not have a

constitutional right to counsel during his § 3582(c)(2) proceeding. United States v.

Townsend, 98 F.3d 510, 512–13 (9th Cir. 1996) (per curiam). Ramirez-Salazar

argues that our holding in Townsend is no longer good law, but the intervening

Supreme Court decisions he cites are not “clearly irreconcilable” with Townsend,

see Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). With “no

constitutional right to counsel, [Ramirez-Salazar] could not be deprived of the

effective assistance of counsel.” Wainwright v. Torna, 455 U.S. 586, 587–88

(1982) (per curiam).

      AFFIRMED.